COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROBERTO DIAZ,                                 §               No. 08-15-00358-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 6

 R & A CONSULTANTS, CORP.,                     §             of El Paso County, Texas

                       Appellee.               §              (TC# 2015-DCV-3097)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 28, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph G. Isaac, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 28, 2016.

       IT IS SO ORDERED this 14th day of April, 2016.



                                                    PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.